DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Mahyar et al. (US 10671854) and McAninly et al. (US 10643074) do not explicitly disclose a video rating method, comprising: acquiring features of multiple modals of a video; fusing the features of the multiple modals to acquire a target feature; for each candidate rating of at least one candidate rating of the video, acquiring a matching degree between rating embedding of the each candidate rating and the target feature, wherein the rating embedding is a vector representing the candidate rating; and selecting a candidate rating corresponding to rating embedding with a highest matching degree from the at least one candidate rating as a rating of the video according to the matching degree between rating embedding of each candidate rating and the target featurei wherein the acquiring the matching degree between the rating embedding of the each candidate rating and the target feature comprises: performing cross product on the rating embedding and the target feature to acquire a first result; inputting the first result to at least one first full connection layer to output a second result; and acquiring the matching degree according to the second result, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/25/2021